Case 8:20-cv-02005-TPB-AEP Document 11 Filed 09/11/20 Page 1 of 14 PageID 170




                                   UNITED STATES DISTRICT COURT
                                    MIDDLE DISTRICT OF FLORIDA
                                          TAMPA DIVISION


   CARLOS RAUL BELLO NOGUEDA,
   a/k/a KARLA BELLO

                     Plaintiff,

   vs.                                                             Case No. 8:20-cv-02005-TPB-AEP

   ROBERT A. GUALTIERI, in his official capacity
   as Sheriff of Pinellas County,
   PINELLAS COUNTY, FLORIDA, et al.,

               Defendants.
   _________________________________________/

                 DEFENDANT PINELLAS COUNTY’S MOTION TO DISMISS

            COMES NOW, the Defendant PINELLAS COUNTY, FLORIDA, by and through

   the undersigned counsel and hereby moves this Court to dismiss Plaintiff’s Complaint for

   failure to state a claim on which relief can be granted under Fed. R. Civ. P. 12(b)(6), and

   in support thereof states as follows:

                                            RELEVANT FACTS

            1.       Plaintiff has sued Defendant PINELLAS COUNTY (“the County”) and

   fourteen other defendants to seek redress for wrongs that allegedly befell her while

   incarcerated at the Pinellas County Jail.1

            2.       The specific Counts brought against Pinellas County are as follows:

                    a.        Count I (Deprivation of Equal Protection, U.S. Const. Amend.


   1
    Plaintiff’s preferred pronouns are used in this Motion out of respect and are not intended to be interpreted
   as an admission of any allegations contained in her Complaint.



                                                         1
Case 8:20-cv-02005-TPB-AEP Document 11 Filed 09/11/20 Page 2 of 14 PageID 171




                 XIV), based upon an incorrect assertion that Pinellas County enacted

                 policies and practices at the jail that “cause constitutional violations to

                 transgender people.” (Dkt. 1, ¶ 97).

                b.       Count II (Cruel and Unusual Punishment, U.S. Const. Amend. VIII),

                 based upon an incorrect assertion that Pinellas County “refused to provide

                 Plaintiff with hormone therapy or to recommend that she be permitted

                 access to female clothing and grooming standards.” (Dkt. 1, ¶ 125).

                c.       Count III (42 U.S.C. 1983 via U.S. Const. Amend. XIV), based upon

                 an incorrect assertion that Pinellas County’s “official and unofficial policies

                 and customs encouraged, caused, allowed” various individually named

                 codefendants employed by the Pinellas County Sheriff’s Office “to violate

                 Plaintiff’s constitutional rights.” (Dkt. 1, ¶ 132

          3.    Under Florida law, the Sheriff not the County operates the jail.

          4.    Pinellas County is a charter county.

          5.    The codified Pinellas County charter may be found at:

   https://library.municode.com/fl/pinellas_county/codes/code_of_ordinances?nodeId=PTIC

   H.

          6.     In 1987, the County adopted Ordinance No. 87-49 designating the Sheriff

   of Pinellas County Florida as the Chief Correctional Officer for the Pinellas County

   Correctional System pursuant to Chapter 951, Florida Statutes. A certified copy of the

   Ordinance is attached hereto as Exhibit “A.”




                                                  2
Case 8:20-cv-02005-TPB-AEP Document 11 Filed 09/11/20 Page 3 of 14 PageID 172




          7.      Article III, Division 1, Section 74-61 of the Pinellas County Code

   (hereinafter “the Code”) was adopted pursuant to §§ 30.15, 95106(1), and 951.061, Florida

   Statutes, and codified on February 22, 2011. A copy of the portions of the Code that will

   be referenced herein are attached hereto as Exhibit “B,” and are also accessible online at:

   https://library.municode.com/fl/pinellas_county/codes/code_of_ordinances?nodeId=PTII
   PICOCO_CH74LAEN_ARTIIICOSH_DIV1GE_S74-61CHCOOF.

          8.      Section 74-61 of the Code states as follows:

               a. “Legislative authority. This section is adopted pursuant to F.S. §§ 30.15,
                  95106(1), and 951.061.

               b. Designation of chief correctional officer.

                      1. As provided for in F.S. § 951.06, the Pinellas County sheriff is
                       hereby designated as the chief correctional officer.

                      2. The Pinellas County sheriff shall appoint such officers as deemed
                       necessary to assist in the operation of county jails.

                      3. The Pinellas County sheriff shall enforce all existing state laws,
                       federal laws, and administrative rules concerning the operation and
                       maintenance of county jails.

                      4. The Pinellas County sheriff shall include salaries for correctional
                       officers in the annual proposed budget of expenditures for the
                       maintenance and operation of the county jails as provided in F.S. 30.49.
                       The salaries for correctional officers shall be paid from the general
                       revenue fund of the county.” (emphasis added).

          9.      Section 74-62 of the Code further states in relevant part:

               a. “Legislative authority. This section is adopted pursuant to F.S. 901.35,
                  951.15, 951.21, 951.23 and 951.25.

               b. Jail operations.

                      1. The Pinellas County sheriff shall operate and maintain county jails.




                                                3
Case 8:20-cv-02005-TPB-AEP Document 11 Filed 09/11/20 Page 4 of 14 PageID 173




                        2. The Pinellas County sheriff shall include costs of medical care,
                           treatment, hospitalization and transportation of arrestees in his
                           annual proposed budget of expenditures for the maintenance and
                           operation of the county jails and shall assume the county’s
                           responsibility for medical expenses as provided for in F.S. 901.35,
                           and indemnify and defend the county for any actions brought against
                           the county for payment of costs of medical care, treatment
                           hospitalization and transportation of arrestees, as provided for in
                           F.S. 901.35. The costs of such care, treatment, hospitalization and
                           transportation shall be paid out of the sheriff’s budget from the
                           general revenue fund of the county.” (emphasis added).

           10.      Pursuant to County Ordinance adopted in accordance with State law, the

   County is not responsible for, and maintains no liability for, the operation or maintenance

   of the jail, including the hiring and firing of employees or medical treatment provided to

   inmates.

           11.      The Sheriff is not an employee of, or policy maker for, the Pinellas County

   Board of County Commissioners, sued in the name of the County.2

           12.      The County is not a policymaker for the operation or maintenance of the

   jail.

           13.      Plaintiff has failed to state a cause of action against the County pursuant to

   42 U.S.C. § 1983 and U.S. Const. Amend. XIV (Counts I and III) because the County does

   not have a policy, custom, or practice as it relates the operation and maintenance of the jail,

   nor is the County a policymaker, as required by Monell v. Department of Soc. Servs., 436

   U.S. 658, 691 (1978), and the County cannot be held liable under a theory of respondeat

   superior. See also Pinellas County Code Section 74-61(b)(2), “The Pinellas County sheriff



   2
    “The county commissioners shall sue and be sued in the name of the county of which they are
   commissioners.” Fla. Stat. § 125.15.



                                                      4
Case 8:20-cv-02005-TPB-AEP Document 11 Filed 09/11/20 Page 5 of 14 PageID 174




   shall enforce all existing state laws, federal laws, and administrative rules concerning the

   operation and maintenance of county jails.”

          14.     Plaintiff has further failed to state a cause of action under U.S. Const.

   Amend. VIII (Count II) because the County does not operate or control the jail and is not

   responsible for the medical treatment provided to inmates.

                                  MEMORANDUM OF LAW

   I.     STANDARD OF REVIEW

          To survive a motion to dismiss under Fed. R. Civ. P. 12(b)(6), a complaint must

   contain more than “labels and conclusions; a formulaic recitation of the elements of a cause

   of action will not do.” Ashcroft v. Iqbal, 556 U.S. 662, 677 (2009)(internal quotation

   omitted)(citing Bell Atl. Corp. v. Twombly, 550 U.S. 544, 545 (2007)). Furthermore,

   although the well-pled allegations in the complaint are “viewed in the light most favorable

   to the plaintiff,” Watts. v. Florida Int’l Univ., 495 F.3d 1289, 1295 (11th Cir. 2007),

   “factual allegations must be enough to raise a right to relief above the speculative level.”

   Twombly, 550 U.S. at 555. Even if the facts are well-pled the court cannot “infer more

   than the mere possibility of misconduct” if the compliant merely alleges and does not

   “show” that the pleader is entitled to relief. Iqbal, 556 U.S. at 678.

          Although a court must generally accept all factual allegations in a complaint as true,

   it need not accept “conclusory allegations and unwarranted deductions of fact.” South Fla.

   Water Mgmt. Dist. v. Montalvo, 84 F. 3d 402, 408 n. 10 (11th Cir. 1996). “[B]ald assertions

   and conclusions of law will not suffice.” Leeds v. Meltz, 85 F.3d 51, 53 (2d Cir. 1996).




                                                 5
Case 8:20-cv-02005-TPB-AEP Document 11 Filed 09/11/20 Page 6 of 14 PageID 175




   II.    PLAINTIFF’S CLAIMS AGAINST THE COUNTY MUST BE DISMISSED
          FOR FAILING TO STATE A CLAIM ON WHICH RELIEF CAN BE
          GRANTED.

          A.      The County has designated the Sheriff as the Chief Correctional
                  Officer of the County, and as such, the Sheriff is exclusively responsible
                  for the operation and maintenance of the County jail, including the
                  medical treatment provided to inmates.

          Pursuant to Article VIII, Section 1(d) of the Florida Constitution, the sheriff is a

   constitutional officer elected by the electors of the county for a term of four years, and a

   county charter may not abolish the office of a sheriff, transfer the duties of the sheriff to

   another officer or office, change the length of the four-year term of office, or establish any

   manner of selection other than by election.

          Section 951.061, Fla. Stat., allows for counties to designate the sheriff the chief

   correctional officer of the county:

                  (1) “Upon adoption of an ordinance by a majority of the county
                      commission, the sheriff may be designated the chief correctional
                      officer of the county correctional system, and the sheriff shall appoint
                      such officers as he or she deems necessary.

                  (2) If designated, the sheriff or his or her designee shall enforce all existing
                      state law concerning the operation and maintenance of county jails.

                  (3) The salaries for county correctional officers shall be paid from the
                      general revenue fund of the county and shall be included by the sheriff,
                      if designated as chief correctional officer of the county, in his or her
                      proposed budget of expenditures for maintenance and operation of the
                      county correctional system as provided in s. 30.49.” (emphasis added).

          In § 951.062, Fla. Stat., the Florida Legislature provides an alternative, allowing

   counties to contract with private entities for the provision of the operation and maintenance

   of a county detention facility. In relevant part, the statute states, “[w]hen a county enters

   into a contract for the operation and maintenance of county detention facilities, the sheriff


                                                 6
Case 8:20-cv-02005-TPB-AEP Document 11 Filed 09/11/20 Page 7 of 14 PageID 176




   of such county shall cease to be liable for actions arising out of the operation and

   maintenance of the facilities under contract, except as to any acts he or she commits

   personally.” § 951.062 (9), Fla. Stat. (emphasis added). A plain and ordinary reading of

   the statute leads to the obvious conclusion that when a county does not enter into a contract

   with a private entity, but rather designates the sheriff as the chief correctional officer of the

   county, the sheriff is liable for actions arising out of the operation and maintenance of jail.

   In order for the liability of the sheriff to cease as stated § 951.062, Fla. Stat., liability would

   have to previously exist.

           In further support of its position, the County points to § 30.53, Fla. Stat., titled

   “Independence of constitutional officials,” providing in relevant part that “[t]he

   independence of sheriffs shall be preserved concerning the purchase of supplies and

   equipment, selection of personnel, and the hiring, firing and setting of salaries of such

   personnel…”       Additionally, the Florida Supreme Court has held that “the internal

   operation of the sheriff’s office…is a function which belongs uniquely to the sheriff as the

   chief law enforcement officer of the county.” Weitzenfeld v. Dierks, 312 So.2d 194, 196

   (Fla. 1975). The court further stated, “[t]o hold otherwise would do irreparable harm to

   the integrity of a constitutionally created office as well as violate the precept established

   by F.S. Section 30.53…” Id.

           In the instant matter, the County has designated the Sheriff as the Chief

   Correctional Officer as evidenced by the Ordinance attached as Exhibit “A” and Code

   attached as Exhibit “B” hereto. On a motion to dismiss, the court ordinarily may not look

   beyond the pleadings. U.S. ex rel. Osheroff v. Humana Inc., 776 F.3d 805, 811 (11th Cir.




                                                   7
Case 8:20-cv-02005-TPB-AEP Document 11 Filed 09/11/20 Page 8 of 14 PageID 177




   2015). However, a district court may consider judicially noticed documents. Id. Pursuant

   to Fed. R. Evid. 201(b)(2),(c), the Court may judicially take notice on its own of “a fact

   that is not subject to reasonable dispute because it…can be accurately and readily

   determined from sources whose accuracy cannot reasonably be questioned.” Alternatively,

   the Court must take notice “if a party requests it and the court is supplied with the necessary

   information.” Fed. R. Evid. 201(c)(2). The Ordinance and Code attached to this Motion

   are not subject to reasonable dispute and accordingly, the County respectfully requests the

   Court take judicial notice of Exhibit “A” and Exhibit “B.” See also Walburn v. City of

   Naples, 2005 U.S. Dist. LEXIS 37805* (M.D. Fla. September 22, 2005)(taking judicial

   notice of Chapter 78, Code of Ordinances of the City of Naples pursuant to Fed. R. Evid.

   201(b)(b)).

          The County retains no responsibility or oversight of the Sheriff’s operation and

   maintenance of the jail, which includes providing medical treatment to detainees, and the

   hiring and firing of staff. The Sheriff includes the cost of medical treatment and the salaries

   for his employees in his proposed budget of expenditures for maintenance and operation

   of the County correctional system. Other than the Sheriff’s budget being allocated from

   the County’s general fund, the County has no other involvement related to the position of

   the Sheriff or his duty to operate and maintain the County jail.

          B.      Plaintiff has failed to state a cause of action under 42 U.S. C. § 1983
                  because the County is not a policymaker for the operation and
                  maintenance of the jail and cannot be held liable under a theory of
                  respondeat superior for Plaintiff’s alleged Constitutional deprivations.

          Plaintiff’s Complaint alleges the County violated her rights protected by the Eighth

   Amendment, and applied to the states through the Fourteenth Amendment, by acting with


                                                 8
Case 8:20-cv-02005-TPB-AEP Document 11 Filed 09/11/20 Page 9 of 14 PageID 178




   deliberate indifference as to Plaintiff’s medical care needs during her incarceration and is

   brought pursuant to 42 U.S.C. § 1983.     “Deliberate indifference to serious medical needs

   of prisoners constitutes the unnecessary and wanton infliction and pain, which is prohibited

   by the Eighth Amendment.” Harris v. Leder, 519 Appx. 590, 595 (11th Cir. May 24, 2013)

   citing Estelle v. Gable, 429 U.S. 97, 104 (1976). To show that a prison official acted with

   deliberate indifference to serious medical needs, the plaintiff must establish: (1) she had a

   serious medical need; (2) a prison official acted with deliberate indifference; and (3) injury

   was caused by the defendant’s wrongful act. See Goebert v. Lee County, 510 F. 3d 1312

   (11th Cir. 2007).

          Plaintiff’s Eighth and Fourteenth Amendment claims against the County must be

   brought pursuant to 42 U.S.C. § 1983. A plaintiff bringing a § 1983 action against a

   municipality based upon the acts of its employees must sufficiently allege a constitutional

   violation and show that the municipality itself injured the plaintiff by having in place a

   “policy or custom” which violated the plaintiff’s rights. See City of Los Angeles v. Heller,

   475 U.S. 796, 799 (1986) and Buckner v. Toro, 116 F.3d 450, 451 (11th Cir. 1997) citing

   Monell, 436 U.S. 658. Under Monell, the municipal policy or custom must be the moving

   force behind the constitutional violation and “only where a failure to train reflects a

   deliberate or conscious choice by the municipality can the failure be properly thought of as

   an actionable city policy.” City of Canton, Ohio v. Harris, 489 U.S. 378, 379 (1989).

   “Municipal liability under § 1983 attaches where – and only where – a deliberate choice to

   follow a course of action is made from among various alternatives by the official or

   officials responsible for establishing final policy with respect to the subject matter in




                                                 9
Case 8:20-cv-02005-TPB-AEP Document 11 Filed 09/11/20 Page 10 of 14 PageID 179




    question. Pembaur v. City of Cincinnati, 475 U.S. 469, 483 (1986)(citation omitted). To

    identify the relevant policymaking officials, “the court should examine not only the

    relevant positive law, including ordinances, rules and regulations, but also the relevant

    customs and practices having the force of law.” Rosario v. Miami-Dade Cty., 490 F. Supp.

    2d 1213, 1221-22 (S.D. Fla. 2007)(citation omitted)(emphasis added). Municipal liability

    under § 1983 cannot be based on the doctrine of respondeat superior. Grech v. Clayton

    County, GA, 334 F.3d 1326 (11th Cir. 2003). A plaintiff must show that the local

    government entity has authority and responsibility over the governmental function in issue

    and identify those officials who speak with final policymaking authority for that local

    governmental entity concerning the act alleged to have caused the particular constitutional

    violation in issue. Id. at 1330 citing Jett v. Dallas Indep. Sch. Dist., 491 U.S. 701, 731

    (1989).

              Determination of who is an official policymaker for § 1983 purposes is a question

    of law. The judicial determination of who is an official policymaker, although a federal

    question, is guided by state law. McMillan v. Monroe County, 520 U.S. 781, 784 (1971).

    “Local governments can never be liable under § 1983 for the acts of those [officials] whom

    the local government has no authority to control.” Turquitt v. Jefferson County, 137 F.3d

    1285, 1292 (11th Cir. 1998). “A local government must have power in an area in order to

    be held liable for an official’s acts in that area.”     Id. (internal quotations omitted).

    “Counties may be held liable under only for the execution of their own governmental

    policies or customs.” Troupe v. Sarasota County, FL, 2004 U.S. Dist LEXIS 30944*, 2004

    WL 5572030 (M.D. Fla. Jan. 22, 2004) citing Monell, 436 U.S. at 694. “A sheriff’s policy




                                                 10
Case 8:20-cv-02005-TPB-AEP Document 11 Filed 09/11/20 Page 11 of 14 PageID 180




    or act cannot be said to speak for the county if the county has no say in what policy or

    action the sheriff takes.” Troupe, at *11 (quoting Grech, at 1330). (emphasis added). In

    Jenkins v. Manatee County Sheriff, the U.S. District Court for the Middle District of

    Florida held that the sheriff was clearly considered a municipality for purposes of a § 1983

    action predicated on an alleged Eighth Amendment violation for inadequate medical care

    at the county jail. 2014 U.S. Dist. LEXIS 3232*, 2014 WL 105133 (M.D. Fla. January

    20, 2014). This is consistent with the County’s argument that the Sheriff is the correct

    party to the instant lawsuit, not the County. See also Hoelper v. Coats, 2010 U.S. Dist.

    LEXIS 118255 (M.D. Fla. October 27, 2010)(“When a plaintiff sues a county sheriff in his

    official capacity under 42 U.S.C. § 1983, the suit is effectively a suit against the county.”).

           In fact, codefendant Pinellas County Sheriff’s Office (“PCSO”) shares the County’s

    position as evidenced by Footnote 1 of PCSO’s Motion to Dismiss (Dkt. 4, pg. 2).

           In Jones v. Lamberti, the U.S. District Court for the Southern District of Florida

    specifically analyzed whether a sheriff, as chief correctional officer of a county, acts as a

    county policymaker under the laws of the State of Florida in the area of corrections and

    whether the county has the ability to control the sheriff. 2008 U.S. Dist. LEXIS 66163

    (S.D. Fla. Aug. 28, 2008). The court determined that as chief correctional officer, a sheriff

    is “solely responsible for the operation of the existing correctional System.” Lamberti, at

    *4. Furthermore, where a county has no supervisory control over a sheriff, as an elected

    official, no liability can exist for the county. Lamberti, at *5. The Court ultimately held

    that “[t]he Sheriff is the final policymaker for the operation of the jails. The County




                                                  11
Case 8:20-cv-02005-TPB-AEP Document 11 Filed 09/11/20 Page 12 of 14 PageID 181




    does not control the Sheriff with respect to this function; therefore, the County cannot

    be liable under § 1983.” Lamberti, at *5. (emphasis added).

            The County recognizes the seemingly opposite holding in Meiller v. Pasco County,

    2010 U.S. Dist. LEXIS 140523 (M.D. Fla. Sept. 30, 2010) and the U.S. District Court for

    the Northern District of Florida in Morrill v. Holmes County, 2017 U.S. Dist. LEXIS

    2013190* (N.D. Fla. March 10, 2017). However, these cases are easily distinguishable. In

    Meiller, the plaintiff alleged the county was liable for the acts of the corrections officers,

    including the sheriff and health care personnel “who were acting as the agents, servants, or

    apparent agents of the county.” 2010 U.S. Dist. LEXIS 140523 at *66. The same is not

    alleged against Pinellas County in this case. In addition, the county defendant in Meiller

    merely relied upon Article 8, §1(d) of the Florida Constitution in support of its argument

    (neglecting § 951.062 (9), Fla. Stat.) and did not put forth evidence of a county ordinance

    delineating the obligations of the sheriff and the county – as is the case here.

            In Holmes County, the county did not designate its sheriff as the chief correctional

    officer pursuant to Fla. Stat. § 951.061,3 nor did the Court take into consideration the

    implications of the language found in Fla. Stat. § 951.062 which clearly indicates the sheriff

    is liable for the operation and maintenance of jail facilities when the county does not enter

    into a contract with a private entity for operation and maintenance.

            Accordingly, this Court should find the analysis and holding of the Court in

    Lamberti most persuasive and hold that the County cannot be held liable under § 1983.


    3
      The Court’s opinion does not reference this fact; however, Holmes County’s Motion to Dismiss and
    Incorporated Memorandum of Law (Doc. #39) does not include an allegation that it had designated its sheriff
    pursuant to Fla. Stat. § 951.061 nor is there an argument alleging the same.



                                                        12
Case 8:20-cv-02005-TPB-AEP Document 11 Filed 09/11/20 Page 13 of 14 PageID 182




    The County has adopted an ordinance clearly designating the Sheriff as the Chief

    Correctional Officer of the County jail in accordance with Florida law. The Sheriff is

    exclusively responsible for the operation and maintenance of the jail, including staffing

    decisions and medical services provided to inmates. The County has no supervisory

    control over the Sheriff as to his operation and maintenance of the jail, or any say as to the

    policies he implements related thereto. Any policies or customs that may exist pertaining

    to the Sheriff’s operation and maintenance of the jail in no way implicate liability on behalf

    of the County. Furthermore, case law clearly provides that the County cannot be held liable

    under § 1983 on a theory of respondeat superior.

                                          CONCLUSION

           For the reasons set forth above, the Court should dismiss Plaintiff’s Complaint

    against Pinellas County for failing to state a claim on which relief can be granted with

    prejudice and grant such other relief as it deems just and proper.



                                                   Respectfully submitted,

                                                   /s/ Kelly L. Vicari___
                                                   KELLY L. VICARI
                                                   FBN 88704 /SPN 03325558
                                                   Senior Assistant County Attorney
                                                   Pinellas County Attorney’s Office
                                                   315 Court Street, Sixth Floor
                                                   Clearwater, Florida 33756
                                                   Phone: (727) 464-3354
                                                   Fax: (727) 464-4147
                                                   Primary Email: kvicari@pinellascounty.org
                                                   Secondary Email:
                                                   eservice@pinellascounty.org
                                                   Attorney for Defendant Pinellas County




                                                 13
Case 8:20-cv-02005-TPB-AEP Document 11 Filed 09/11/20 Page 14 of 14 PageID 183




                                  CERTIFICATE OF SERVICE

           I HEREBY CERTIFY that on September 11, 2020, I electronically filed the

    foregoing with the Clerk of the Court by using the CM/ECF system, which will send a

    notice of electronic filing to counsel of record in this case.

                                                   /s/ Kelly L. Vicari___
                                                   Attorney for Defendant Pinellas County




                                                  14
